DETAILED ACTION
This action is a response to arguments filed 5/21/21 in which claims 43-68 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-55 and 58-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei “Discussion on the PRACH for SUL”, herein Huawei.
As to claim 43, Huawei teaches a method, performed by a wireless device, for handling access to a cell, the wireless device operating in a wireless communications network, the method comprising: 
determining, given a first uplink carrier in use during a random access procedure to the cell served by a network node operating in the wireless communications network, whether or not a second uplink carrier is to be used during the random access procedure to the cell, instead of the first uplink carrier (Huawei Introduction agreements section 2 the UE may select PRACH resources in either the NR TDD/FDD uplink frequency or the SUL frequency), 
and using, based on a result of the determination, one of the first uplink carrier and the second uplink carrier, to continue the random access procedure to the cell (Huawei Introduction agreements section 3 the UE selects the SUL carrier for initial access if and only if the RSRP measured by the UE On the DL carrier where the UE receives RMSI is lower than the threshold), 
  
As to claim 47, Huawei teaches a method, performed by a network node, for handling access by a wireless device to a cell, the cell being served by the network node, the network node and the wireless device operating in a wireless communications network, the method comprising: 
sending an indication to the wireless device indicating whether or not a change between a first uplink carrier and a second uplink carrier is allowed during the random access procedure to the cell (Huawei proposal 3 indicating in the DCI a UL carrier index and proposal 5 each available UL carrier frequency should be numbered with a carrier frequency specific index and signaled to the UEs via SUL configuration (indication of allowed to change during RA procedure)) and
 receiving, given the first uplink carrier in use during a random access procedure to the cell with the wireless device, signalling for the random access procedure to the cell using the second uplink carrier, instead of the first uplink carrier, wherein the receiving is based on the sent indication (Huawei proposal 2 UE is allowed to switch the preamble transmission to SUL  )

As to claim 48, Huawei teaches a wireless device, for handling access to a cell, the wireless device being configured to operate in a wireless communications network, the wireless device comprising: 
radio circuitry (Huawei section 2 discussion UE); and processing circuitry configured to (Huawei section 2 discussion UE): 
determine, given a first uplink carrier configured to be in use during a random access procedure to the cell configured to be served by a network node configured to operate in the wireless communications network, whether or not a second uplink carrier is to be used during the random access procedure to the cell, instead of the first uplink carrier (Huawei proposal 3 indicating in the DCI a UL carrier index and proposal 5 each available UL carrier frequency should be numbered with a carrier frequency specific index and signaled to the UEs via SUL configuration (connected mode UEs) Introduction agreements section 2 the UE may select PRACH resources in either the NR TDD/FDD uplink frequency or the SUL frequency), 
(Huawei Introduction agreements section 3 the UE selects the SUL carrier for initial access if and only if the RSRP measured by the UE On the DL carrier where the UE receives RMSI is lower than the threshold), 


As to claim 60, Huawei teaches a network node, for handling access by a wireless device to a cell, the cell being configured to be served by the network node, the network and the wireless device being further configured to operate in a wireless communications network, the network node comprising:  
6Attorney Ref.: 1009-3525 / P75158 US2 radio circuitry (Huawei page 3 paragraph 3 gNB); and processing circuitry (Huawei page 3 paragraph 3 gNB) configured to:
 send an indication to the wireless device indicating whether or not a change between a first uplink carrier and a second uplink carrier is allowed during the random access procedure to the cell (Huawei page 3 paragraph 3 gNB can configure two Ms (max number of preamble transmission) where one if for NR unpaired and the other is for UL), 
and receive, given the first uplink carrier configured to be in use during a random access procedure to the cell with the wireless device, signalling for the random access procedure to the cell using the second uplink carrier, instead of the first uplink carrier, wherein the receiving is configured to be based on the sent indication (Huawei page 3 paragraph 3 gNB when the UE starts to transmit preamble on the NR unpaired it can switch preamble transmission from NR unpaired to SUL once the maximum number for preamble transmissions on NR unpaired has been reached)  

As to claim 44, Huawei teaches the method according to claim 43, wherein the cell is a New Radio, NR, cell (Huawei section 1 Introduction last paragraph initiate PRACH from NR)

As to claim 45, Huawei teaches the method according to claim 43, wherein the first uplink carrier is one of a supplementary uplink carrier and a new radio uplink carrier, and the second uplink carrier is the other of the supplementary uplink carrier and the new radio uplink carrier (Huawei Introduction agreements section 2 the UE may select PRACH resources in either the NR TDD/FDD uplink frequency or the SUL frequency),


As to claim 46, Huawei teaches the method according to claim 43, wherein the method further comprises: changing, to continue the random access procedure to the cell and based on the result of the determination, from the first uplink carrier to the second uplink carrier to access the cell, wherein the changing is performed at any time, and at least one time, during the random access procedure to the cell (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached)


As to claim 49, Huawei teaches the wireless device according to claim 48, wherein the cell is configured to be a New Radio, NR, cell (Huawei page 1 agreements 2nd section NR standalone options for a UE)

As to claim 50, Huawei teaches the wireless device according to claim 48, wherein the first uplink carrier is configured to be one of a supplementary uplink carrier and a new radio uplink carrier, and the second uplink carrier is configured to be the other of the supplementary uplink carrier and the new radio uplink carrier (Huawei Introduction agreements section 2 the UE may select PRACH resources in either the NR TDD/FDD uplink frequency or the SUL frequency),

As to claim 51, Huawei teaches the wireless device according to claim 48, wherein the processing circuitry is configured to determine, at any time, and at least one time, during the random access procedure to the cell, whether or not the second uplink carrier is to be used during the random access procedure to the cell (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached)


As to claim 52, Huawei teaches the wireless device according to claim 48, wherein the processing circuitry is further configured to: change, to continue the random access procedure to the cell and based on the result of the determination, from the first uplink carrier to the second uplink carrier to access the cell, wherein to change is configured to be performed at any time, and at least one time, during the random access procedure to the cell (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached)


As to claim 53, Huawei teaches the wireless device according to claim 48, wherein the processing circuitry is 4Attorney Ref.: 1009-3525 / P75158 US2 configured to determine, for every preamble transmission within the random access procedure to the cell, whether or not the second uplink carrier is to be used during the random access procedure to the cell (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached page 3 paragraph 3 gNB can configure two Ms (max number of preamble transmission) where one if for NR unpaired and the other is for UL),


As to claim 54, Huawei teaches the wireless device according to claim 48, wherein the processing circuitry is configured to determine whether or not the second uplink carrier is to be used during the random access procedure to the cell, after one of:
 a number of attempts to access the cell within the random access procedure to the cell (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached page 3 paragraph 3 gNB can configure two Ms (max number of preamble transmission) where one if for NR unpaired and the other is for UL),
 and 
an expiration of a timer within the random access procedure to the cell.  


As to claim 55, Huawei teaches the wireless device according to claim 48, wherein the processing circuitry is configured to determine whether or not the second uplink carrier is to be used during the random access procedure to the cell, based one at least one of: 
a first load in the first uplink carrier and a second load in the second uplink carrier; 
a first strength of a downlink carrier in the cell (Huawei Fig. 2 UL carrier selection based on NR DL measurement); and 
a first quality of the first uplink carrier and a second quality in the second uplink carrier.  


As to claim 58, Huawei teaches the wireless device according to claim 48, the processing circuitry is further configured to: receive an indication from the network node indicating whether or not a change between the first uplink carrier and the second uplink carrier is allowed during the random access procedure to the cell (Huawei proposal 3 indicating in the DCI a UL carrier index and proposal 5 each available UL carrier frequency should be numbered with a carrier frequency specific index and signaled to the UEs via SUL configuration (indication of allowed to change during RA procedure Huawei page 3 paragraph 3 gNB can configure two Ms (max number of preamble transmission) where one is for NR unpaired and the other is for UL), 
and wherein to determine is configured to be based on the received indication (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached)  

As to claim 59, Huawei teaches the wireless device according to claim 48, the processing circuitry being further configured to: 
switch an uplink bandwidth part configured to be used for the random access procedure to the cell, for a contention based random access, based on at least one of: 
a number of attempts to access the cell within the random access procedure to the cell (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached)  

 a first load in the first uplink carrier and a second load in the second uplink carrier; 
a first strength of the first uplink carrier and a second strength in the second uplink carrier; and 
a first quality of the first uplink carrier and a second quality in the second uplink carrier.  


As to claim 61, Huawei teaches the network node according to claim 60, wherein the cell is configured to be a New Radio, NR, cell (Huawei section 1 Introduction last paragraph initiate PRACH from NR)  

As to claim 62, Huawei teaches the network node according to claim 60, wherein the first uplink carrier is configured to be one of a supplementary uplink carrier and a new radio uplink carrier, and the second uplink carrier is configured to be the other of the supplementary uplink carrier and the new radio uplink carrier (Huawei Introduction agreements section 2 the UE may select PRACH resources in either the NR TDD/FDD uplink frequency or the SUL frequency),

As to claim 63, Huawei teaches the network node according to claim 60, wherein the processing circuitry is configured to receive the signaling at any time, and at least one time, during the random access procedure to the cell (Huawei page 3 proposal 2 UE is allowed to switch the preamble transmission from NR unpaired to SUL on the condition that the maximum number on the unpaired UL carrier for preamble transmission is reached)


As to claim 64, Huawei teaches the network node according to claim 60, wherein the processing circuitry is configured to receive the signaling after one or more preamble transmissions within the random access procedure to the cell (Huawei proposal 4 page 4 when UE initiates the RACH procedure from the NR unpaired UL carrier, it is proposed to support UL carrier change  for MSG3 to avoid the potential RACH failure and page 3 proposal 2 the network should indicate which carrier is selected to transmit the preamble)

As to claim 65, Huawei teaches the network node according to claim 60, wherein the processing circuitry is configured to receive the signaling after one of: 
(Huawei proposal 4 page 4 when UE initiates the RACH procedure from the NR unpaired UL carrier, it is proposed to support UL carrier change for MSG3 to avoid the potential RACH failure page 3 proposal 2 the network should indicate which carrier is selected to transmit the preamble)
); 
and an expiration of a timer within the random access procedure to the cell.  

As to claim 66, Huawei teaches the network node according to claim 60, wherein the processing circuitry is configured to receive the signaling based one at least one of: 
a first load in the first uplink carrier and a second load in the second uplink carrier; 
a first strength of a downlink carrier in the cell (Huawei page 3 proposal 3 the UL carrier selection relies on the UE DL RSRP measurements page 3 proposal 2 the network should indicate which carrier is selected to transmit the preamble)
 and 
a first quality of the first uplink carrier and a second quality in the second uplink carrier.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56, 57, 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Tseng et al. (Pub. No.: 2019/0222367), herein Tseng
As to claim 56, Huawei teaches the wireless device according to claim 48, 


wherein the processing circuitry is configured to determine whether or not the second uplink carrier is to be used during the random access procedure to the cell, based on a speed of the wireless device.  

However Tseng does teach
wherein the processing circuitry is configured to determine whether or not the second uplink carrier is to be used during the random access procedure to the cell, based on a speed of the wireless device (Tseng Table 1 UE speed and serving cell reselection rules and [0075] a UE may decide to trigger SUL prioritization based on speed)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Tseng, because Tseng [0051] teaches us high mobility UEs may prefer SUL CCs over UL CCs because the SUL CCs may provide larger coverage areas than the UL CCs (e.g., primary UL CCs) 


As to claim 57, the combination of Huawei and Tseng teach the wireless device according to claim 48, wherein the processing circuitry is configured to determine whether or not the second uplink carrier is to be used during the random 5Attorney Ref.: 1009-3525 / P75158 US2 access procedure to the cell, based on a condition based on at least one of a Time to_Trigger and a hysteresis (Huawei [0024] determine whether to trigger a SUL prioritization for the cell (re)selection procedure based on a service type of the UE; (re)select a serving cell based at least in part on the SUL prioritization when the SUL prioritization is triggered) 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Tseng for the same reasons stated in claim 56.

As to claim 67, the combination of Huawei and Tseng teach the network node according to claim 60, wherein the processing circuitry is configured to receive the signaling based on a speed of the wireless device (Tseng Table 1 UE speed and serving cell reselection rules and [0075] a UE may decide to trigger SUL prioritization based on speed)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Tseng for the same reasons stated in claim 56.


As to claim 68, the combination of Huawei and Tseng teach the network node according to claim 60, wherein the processing circuitry is configured to receive the signaling based on a condition based on at least one of a Time-to-Trigger and a hysteresis (Huawei [0024] determine whether to trigger a SUL prioritization for the cell (re)selection procedure based on a service type of the UE; (re)select a serving cell based at least in part on the SUL prioritization when the SUL prioritization is triggered) 


It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huawei and Tseng for the same reasons stated in claim 56.

Response to Arguments
Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive. With respect to claim 43, the applicant states, ”However, Huawei does not disclose using the first uplink and the second uplink carrier to continue the random access procedure based on a result of determination. 
Further, Huawei fails to disclose, teach or suggest to "determining, given a first uplink carrier in use during a random access procedure to the cell served by a network node operating in the wireless communications network, whether or not a second uplink carrier is to be used during the random access procedure to the cell, instead of the first uplink carrier, and using, based on 

 The examiner respectfully disagrees. The claim states “determining, given a first uplink carrier in use during a random access procedure…whether or not a second uplink carrier is to be used…instead and using one of the first or second carrier to continue…the procedure”  Huawei teaches us section 2.1 the UE can start to transmit during a RA procedure a preamble on the NR carrier (given a first uplink carrier), it can then switch (determining) once a maximum number of preamble transmissions is reached, switch to the SUL (second carrier). Here the gNB has configured a max number of preamble transmission per carrier, and when the max is reached on the first carrier the UE decides to switch to the other instead. In this case the first uplink carrier is the carrier the UE initially uses for preamble transmission, after some attempts using that carrier the UE then decides to continue using the SUL, which maps directly to the last limitation of claim 1 “using based on the determination, one of the first uplink carrier and the second uplink carrier, to continue the random access procedure” in this instance the UE uses the SUL. For these reasons the examiner maintains the rejection with Huawei.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467